UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1297



RADLEY ALEXANDER FAULKNOR,

                                                           Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-836-265)


Submitted:   October 31, 2007              Decided:   December 6, 2007


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Petition denied by unpublished per curiam opinion.


Anser Ahmad, AHMAD LAW OFFICES, P.C., Harrisburg, Pennsylvania, for
Appellant.   Linda S. Wernery, Assistant Director, Leslie McKay,
Senior Litigation Counsel, Washington, D.C., for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Radley    Alexander     Faulknor,          a    native    and     citizen   of

Jamaica,     petitions     for    review     of    an       order   of   the     Board   of

Immigration Appeals (“Board”) denying as untimely his motion to

reopen.     We deny the petition for review.

             An alien may file one motion to reopen within ninety days

of    the   entry     of   a     final    order     of      removal.         8   U.S.C.A.

§    1229a(c)(7)(A),       (C)    (West    2005     &       Supp.     2007);     8   C.F.R.

§ 1003.2(c)(2) (2007).            We review the Board’s denial of a motion

to reopen for abuse of discretion.                 8 C.F.R. § 1003.2(a) (2007);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Nibagwire v. Gonzales,

450 F.3d 153, 156 (4th Cir. 2006).                A denial of a motion to reopen

must be reviewed with extreme deference, since immigration statutes

do   not    contemplate        reopening    and    the       applicable      regulations

disfavor motions to reopen.              M.A. v. INS, 899 F.2d 304, 308 (4th

Cir. 1990) (en banc).          In explaining the degree of deference given

to the agency’s discretionary review, this court has observed that

the decision to deny a motion to reopen “need only be reasoned, not

convincing.”        Id. at 310 (internal quotation marks and citation

omitted).     We will reverse a denial of a motion to reopen only if

the denial is “arbitrary, capricious, or contrary to law.”                           Barry

v. Gonzales, 445 F.3d 741, 745 (4th Cir. 2006) (internal quotation

marks and citation omitted), cert. denied, 127 S. Ct. 1147 (2007).




                                          - 2 -
            There is no doubt that Faulknor’s motion to reopen was

untimely.     Accordingly, we find the Board did not abuse its

discretion in denying the motion to reopen.   We deny the petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 3 -